United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-1360
                       ___________________________

  Electa Branch, as Administrator of the Estate of Willie Branch, Jr., Deceased

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                               Emre A. Vural, M.D.

                            lllllllllllllllllllllDefendant

                              Matthew D. Cox, M.D.

                      lllllllllllllllllllllDefendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: October 30, 2018
                            Filed: November 8, 2018
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
        Electa Branch appeals the district court’s1 adverse grant of summary judgment
and denial of her motion to reconsider, based on lack of standing, in a counseled
diversity action she sought to bring against Matthew Cox, M.D. on behalf of the
estate of her deceased husband, Willie Branch, Jr. Upon careful de novo review, we
agree with the district court that the Arkansas probate court’s order reopening the
estate and reappointing Electa administrator ab initio, entered after she had filed this
lawsuit, was ineffective to retroactively confer standing. See Hughes v. City of Cedar
Rapids, 840 F.3d 987, 991 (8th Cir. 2016) (standard of review); see also
Hollingsworth v. Perry, 570 U.S. 693, 705, 715 (2013) (plaintiffs must have standing
at all stages of litigation; standing is jurisdictional); Prickett v. Hot Spring Cty. Med.
Ctr., 373 S.W.3d 914, 917-19 & 917 n.6 (Ark. Ct. App. 2010) (Arkansas probate
court lost jurisdiction to set aside order closing estate no later than 90 days after order
was entered); cf. Smith v. Rebsamen Med. Ctr., Inc., 424 S.W.3d 876, 880 (Ark.
2012) (Arkansas probate court could use nunc pro tunc order to correct clerk’s
clerical error beyond 90 days; nunc pro tunc orders function to make record recite
what has actually occurred; they are properly issued only where initial order was
actually made, but through clerical misprision, was not entered).

       Accordingly, the judgment is affirmed, but the dismissal is modified to be
without prejudice. See Cty. of Mille Lacs v. Benjamin, 361 F.3d 460, 464-65 (8th
Cir. 2004).
                      ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                           -2-